PER CURIAM.
We affirm the finding of the trial court that appellant Collie Cox violated the terms and conditions of his probation. The sentence imposed, thirty months in prison followed by community control, represents a departure from the guideline recommendation of twelve to thirty months. State v. Van Kooten, 522 So.2d 830 (Fla.1988). No written reasons in support of the departure are to be found within the record before us.
Accordingly, we remand this case for resentencing within the guideline range. Since this can be accomplished by deleting the consecutive community control provision, appellant need not be present for this purpose.
SCHEB, A.C.J., and LEHAN and HALL, JJ., concur.